Citation Nr: 9908533	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-05 257A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
an undiagnosed illness.

2.  Entitlement to service connection for muscle pain, 
claimed as an undiagnosed illness.

3.  Entitlement to service connection for joint pain, claimed 
as an undiagnosed illness.

4.  Entitlement to service connection for chronic fever, 
claimed as an undiagnosed illness.

5.  Entitlement to service connection for thick saliva, 
claimed as an undiagnosed illness.

6.  Entitlement to service connection for continuous thirst, 
claimed as an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder, 
claimed as an undiagnosed illness.

8.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 30 percent disabling.

9.  Entitlement to an increased rating for muscle contraction 
headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986, 
and from May 1989 to March 1991.  

The manner in which this case came to the Board of Veterans' 
Appeals (Board) warrants some explanation.  A March 1995 
decision by the RO in Philadelphia, Pennsylvania 
(Philadelphia RO) denied service connection for fatigue, 
muscle or joint pain, chronic fever, thick saliva, continuous 
thirst, and "sleep difficulty," on the basis that the 
veteran did not have any such chronic disability resulting 
from his service in Southwest Asia during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1998).  (Any claim asserted pursuant to 
38 U.S.C.A. § 1117 will hereinafter be referred to as a Gulf 
War undiagnosed illness claim.)  An August 1995 notice of 
disagreement (NOD), September 1995 statement of the case 
(SOC), and February 1996 substantive appeal perfected the 
Board's jurisdiction over the matters denied in the March 
1995 decision.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.200 et. seq. (1998).  (Although the 
veteran submitted the August 1995 NOD to the RO in 
Huntington, West Virginia (Huntington RO) instead of the 
Philadelphia RO, the Philadelphia RO received the NOD in a 
timely fashion, as shown by the September 1995 SOC issued by 
the Philadelphia RO, and thus, the NOD was properly filed.  
Cf. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.300 
(1995); and Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).)  
Subsequently, the case was transferred to the Huntington RO, 
as reflected in the Huntington RO's correspondence with the 
veteran in August 1997 and thereafter.  

The Board notes that a May 1994 decision by the RO in 
Louisville, Kentucky denied service connection for fatigue, 
muscle or joint pain, chronic fever, thick saliva, and other 
difficulties, but the veteran did not appeal that denial.  
See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998); 38 C.F.R. §§ 20.200, 20.302(a) (1994).  
However, at that time, the veteran claimed service connection 
for those disorders pursuant to legal bases other than 
38 U.S.C.A. § 1117.  See, e.g., 38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (1998).  Indeed, 38 U.S.C.A. 
§ 1117 was not in effect at the time of the May 1994 
decision.  See P.L. 103-446, Title 1, § 106(a)(1) (November 2 
1994), 108 Stat. 4650.  Therefore, the veteran's instant 
claims, as addressed in March 1995, represent new claims, 
asserted pursuant to 38 U.S.C.A. § 1117.  See Routen v. West, 
142 F.3d 1434, 1441-42 (Fed. Cir. 1998), cert. den. 119 S.Ct. 
404 (1998).  Because the veteran's claims under 38 U.S.C.A. 
§ 1117 are the only matters developed for appeal, the Board's 
decision will be limited to consideration of service 
connection on that basis.  

As to the veteran's increased rating claims, these matters 
arise from a September 1992 rating decision by the Huntington 
RO which denied compensable ratings for headaches, irritable 
bowel syndrome, and postoperative residuals of a pilonidal 
cyst.  See January 1993 NOD, August 1993 SOC, and August 1993 
VA Form 9 ("Appeal to the Board of Veterans' Appeals").  
During an October 1993 RO hearing, the veteran withdrew his 
appeal with respect to the cyst.  [Transcript (Tr.) p. 1.]  
By a December 1993 rating decision, the RO granted a 30 
percent rating for both headaches and irritable bowel 
syndrome.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.114, Diagnostic Code 7319 (1998) (maximum schedular 
rating for irritable bowel syndrome is 30 percent).  In a 
November 1997 rating decision, the RO increased the rating 
for headaches to 50 percent, pursuant to Diagnostic Code 
8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998) 
(maximum schedular rating for migraine headaches is 50 
percent).  Also in its November 1997 decision, the RO granted 
service connection for an adjustment disorder, and assigned a 
30 percent rating thereto; granted a total disability rating 
based on individual employability (TDIU), pursuant to 
38 C.F.R. § 4.16(a); and determined that the irritable bowel 
syndrome did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular rating criteria, see 38 C.F.R. 
§ 3.321 (1998).  Notwithstanding that he has been granted 
maximum schedular evaluations and TDIU subsequent to the 
filing of his August 1993 substantive appeal, the veteran has 
not indicated a desire to withdraw the appeal regarding 
increased ratings for his headaches and irritable bowel 
syndrome.  Thus, those claims are properly before the Board.

(A January 1994 letter from the RO to the veteran indicated 
that, due to the grant of the maximum schedular rating for 
irritable bowel syndrome, the veteran's appeal would be 
withdrawn if he did not respond to that letter.  He did not 
respond.  However, nothing in the law or regulations 
indicates that the RO may unilaterally withdraw an appeal, 
inasmuch as the veteran is deemed to be seeking, in addition 
to the maximum schedular rating, any extraschedular 
compensation to which he may be entitled.  See 38 C.F.R. 
§ 20.204(c) (1998) (who may withdraw an appeal); AB v. Brown, 
6 Vet. App. 35 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 
(1998) (question of an extraschedular rating is a component 
of an increased rating claim).  Thus, the irritable bowel 
syndrome remained open notwithstanding the January 1994 
letter from the RO.)

The decision below addresses the veteran's claims of service 
connection for chronic fever and thick saliva, as well as his 
increased rating claims.  The claims regarding fatigue, 
muscle pain, joint pain, continuous thirst, and a sleep 
disorder are addressed in the remand which follows the 
Board's decision.


FINDINGS OF FACT

1.  There is no objective evidence of a current chronic fever 
disability.

2.  There is no objective evidence of a current chronic thick 
saliva disability.

3.  The veteran's service-connected irritable bowel syndrome 
and muscle contraction headaches are each rated at the 
maximum schedular evaluation, and there is no indication that 
either disability causes unusual problems not contemplated by 
schedular rating criteria.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic fever due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran's claim of entitlement to service connection 
for thick saliva due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998).

3.  A rating in excess of 30 percent for irritable bowel 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.14, 4.114, Diagnostic 
Code 7319 (1998).

4.  A rating in excess of 50 percent for muscle contraction 
headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.14, 4.124a, 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Fever and Thick Saliva

The veteran and his representative contend that the veteran 
is entitled to service connection for chronic fever and thick 
saliva, all allegedly due to Gulf War undiagnosed illness.  
In this regard, the threshold question before the Board is 
whether the veteran has presented well-grounded claims.  See 
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. den. sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) and Epps, supra.  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim on the merits.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Black 
v. Brown, 10 Vet. App. 279 (1997), citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need not 
be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

An essential element of a well-grounded service connection 
claim is the existence of a current medical disability.  See 
Epps, supra; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Generally, the existence of a current disability must be 
shown by medical evidence in order to well ground the claim.  
See Epps, Murphy, and Espiritu, supra; but cf. Falzone v. 
Brown, 8 Vet. App. 398 (1995) (lay evidence regarding pes 
planus held sufficient to well ground claim). 
"objective indications" of such chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and "other, non-
medical indicators" that are "capable of independent 
verification."  38 C.F.R. § 3.317(a)(1), (2) (1998).  Thus, 
lay statements, such as a veteran's testimony, might 
constitute "non-medical indicators" sufficient to well 
ground a claim asserted pursuant to 38 C.F.R. § 3.317, so 
long as there is also evidence adduced which "plausibly" 
shows that the disability in question is "chronic" and 
"capable of independent verification."  Id.; see Murphy, 
supra.  

Here, as to the veteran's claim of chronic fever, the medical 
evidence includes service medical records and VA outpatient 
treatment records which reflect approximately six dozen 
temperature readings recorded on various dates since November 
1990 (after the veteran's alleged return from Southwest 
Asia); six temperature readings recorded during his second 
period of active duty, but prior to the claimed Southwest 
Asia service; and approximately 15 readings recorded during 
his first period of service.  The two highest temperatures of 
record were 99.0 in August 1989 (prior to the claimed service 
in Southwest Asia) and in June 1993, and 98.9 in June 1990 
and April 1986 (both prior to the claimed service in 
Southwest Asia).  However, there is no medical finding or 
diagnosis of "fever," much less "chronic" fever.  In fact, 
the April 1986 examiner characterized the reading of 98.9 as 
"afebrile," notwithstanding that the veteran reported 
having been febrile.  In other words, out of approximately 80 
temperature recordings generated since the claimed Southwest 
Asia service, only one - in June 1993 - reflects a 
temperature that could even be speculated to be characterized 
as "febrile," but such speculation cannot well ground a 
claim.  See Dixon, supra.  Indeed, given the April 1996 
examiner's opinion, the June 1993 reading would be only 1/10 
of a degree higher than the "afebrile" reading of 98.9.  In 
any case, there is no medical evidence of "chronic" fever.  
Thus,  there are no "objective indications" of chronic 
fever in terms of "signs," in the medical sense of 
objective evidence perceptible to an examining physician.  
38 C.F.R. § 3.317.

As to "non-medical indicators" that are capable of 
independent verification, the only other evidence regarding 
fever is the veteran's complaints.  Such evidence includes 
his August 1993 claim, a December 1993 VA outpatient 
treatment record (noting his report of a temperature of 102 
that morning, and objectively finding a temperature of 97.5 
at 1:12 p.m.), and January 1993 and April 1994 VA outpatient 
treatment records (reflecting his denial of fever).  As to 
"chronic" disability, see 38 C.F.R. § 3.317(a), the veteran 
alleged "chronic" fever only once, in his August 1993 
claim.  Of record is a May 27, 1993, VA dental questionnaire 
(item 19) in which the veteran denied any "recurring" 
fever, although the corresponding outpatient treatment note 
reflects the veteran's complaint of low grade fever.  (The VA 
medical records for May 27, 1993, do not reflect his 
temperature on that date.)  In any case, the record lacks 
evidence which tends to show that the veteran manifests fever 
(chronic or otherwise) which is "capable of independent 
verification."  Thus, there is no "objective evidence" of 
chronic fever disability.  38 C.F.R. § 3.317 (1998).  
Therefore, his claim is not plausible, i.e., not well 
grounded, and must be denied.  Murphy, supra.

As to the veteran's claim of thick saliva, no evidence in the 
file mentions saliva other than his lay complaint, reflected 
in the August 1993 claim.  The veteran has not even alleged 
that this is a chronic condition.  Thus, the record is devoid 
of objective evidence of a chronic thick saliva disability.  
Without such evidence, there is no plausible basis for his 
claim, and it must be denied as not well grounded.

The Board has considered whether there is any prejudice to 
the veteran in having denied his claims, in light of the lack 
of a SSOC issued subsequent to the submission of an August 
1997 mental examination report, and an October 1997 VA 
alimentary appendages and neurology examination reports.  
However, those reports lack any mention of either fever or 
saliva, and do not tend to either prove or disprove a 
"chronic" form of such disability.  See 38 C.F.R. 
§ 3.317(a) (1998).  Therefore, they are not "pertinent," 
i.e., "relevant" to his claims of service connection for 
fever and thick saliva, 38 C.F.R. §§ 19.31, 19.37 (1998), 
particularly given the "duplicative" nature of such 
inconclusive evidence.  See 38 C.F.R. § 19.37(a) (1998).  
Thus, there is no basis for remanding for issuance of a SSOC.

The representative contends, in his appellate brief, that the 
veteran is entitled to the benefit of the doubt with respect 
to his claims.  See 38 U.S.C.A. § 5107(b) (West 1991).  
However, the benefit-of-the-doubt doctrine only applies if VA 
adjudicators reach the merits of the claim.  As the veteran 
has not presented well-grounded claims, the Board does not 
reach the merits, and the benefit-of-the-doubt doctrine is 
inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, as the veteran's claims are not well grounded, they 
must be denied.


Headaches and Irritable Bowel Syndrome

The veteran is presumed to be seeking additional compensation 
for his service-connected headaches and irritable bowel 
syndrome.  See AB and Floyd, supra.  In this regard, the 
Board notes that disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  

The November 1997 rating decision codesheet reflects that the 
veteran's service-connected headaches and irritable bowel 
syndrome have been rated under Diagnostic Codes 8100 and 
7319, respectively.  See 38 C.F.R. §§ 4.114, 4.124a (1998).  
Those diagnostic codes provide that the highest schedular 
evaluation for migraine headaches is 50 percent, and the 
highest schedular evaluation for irritable bowel syndrome is 
30 percent.  Id.  (The veteran's headaches are rated by 
analogy to migraine headaches.  See 38 C.F.R. §§ 4.20, 4.27 
(1998).)  The veteran's headaches are currently rated as 50 
percent disabling, and his irritable bowel syndrome is 
currently rated as 30 percent disabling, the highest 
schedular evaluations possible.  See October 1993 and 
November 1997 rating decisions.  Thus, he cannot receive an 
increased rating for headaches or irritable bowel syndrome, 
absent an award of an extraschedular rating under 38 C.F.R. § 
3.321(b).  Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  

Nevertheless, it is not contended, and the evidence does not 
tend to show, that either service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1998); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that either 
headaches or irritable bowel syndrome has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  It is undisputed that the veteran's 
symptoms have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Here, the veteran has complained of 
having to leave job sites and travel long distances in some 
instances in order to go to the bathroom, due to his 
irritable bowel syndrome, see July 1996 VA mental examination 
report, but this is not shown to always be the case.  
Likewise, the record reflects that the veteran worked until 
July 1994 notwithstanding his headaches (see June 1996 
employer's statement), and that he claims that he stopped 
employment because of episodes of "passing out," which has 
not been linked to any service-connected disability.  See, 
e.g., July 1996 VA mental examination report; see also June 
1995 outpatient mental clinic record (noting veteran's 
statements that his headaches were never as bad as reported 
and that, with regard to his claims of higher compensation 
for service-connected disability, "if you squeal long 
enough, 'they' increase it just to get rid of you.")  In 
short, while the RO has found that the combination of the 
veteran's service-connected disabilities have rendered him 
unemployable, see 38 C.F.R. § 4.16(a), there is no indication 
that either headaches or irritable bowel syndrome is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under Section 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.  Accordingly, he 
cannot receive a higher evaluation to account for his 
irritable bowel syndrome or headaches, and his claims must be 
denied.  See Dinsay, supra.

The Board has also considered whether the veteran has been 
prejudiced by the lack of a recent SSOC regarding the 
increased rating claims.  See 38 C.F.R. §§ 19.31, 19.37 
(1998); Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  
As noted above, the veteran is in receipt of the maximum 
compensation he can receive for these disabilities.  As to 
the matter of the extraschedular rating pursuant to 
§ 3.321(b), the veteran had notice and opportunity to present 
evidence and argument on the substance of that matter when 
proceeding with his increased rating claims and claim for 
TDIU, and in fact produced such evidence and argument.  
Finally, the Board notes that, inasmuch as none of the 
evidence submitted since the August 1997 SSOC reflects any 
comment on the effect of either headaches or irritable bowel 
syndrome on the veteran's employability, or other comment on 
the criteria set forth in § 3.321, the evidence is not 
"pertinent" or "relevant" to his appeal in this regard.  
38 C.F.R. §§ 19.31, 19.37 (1998).  Thus, issuance of another 
SSOC is not required.  


ORDER

The veteran's claim of entitlement to service connection for 
chronic fever or thick saliva is not well grounded; the 
appeals as to those claims are denied.  

An increased rating for irritable bowel syndrome or headaches 
is denied.  


REMAND

The veteran and his representative contend that the veteran 
is entitled to service connection for fatigue, muscle pain, 
joint pain, continuous thirst, and a sleep disorder, all 
claimed as Gulf War undiagnosed illnesses pursuant to 
38 U.S.C.A. § 1117.  As noted in the decision, supra, the 
threshold question in any service connection claim is whether 
the claim is well grounded, that is, plausible.  See Black 
and Murphy, supra.   In the context of a claim of service 
connection for Gulf War undiagnosed illnesses, part of the 
determination of well-groundedness is whether the veteran 
served in Southwest Asia during the Gulf War.  See 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998), 38 C.F.R. 
§§ 3.2, 3.317 (1998).  Generally, for the purpose of 
determining whether a claim is well grounded, allegations are 
taken as true, unless such statements are inherently 
incredible.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, where the establishment of a service connection 
claim depends on military service in a particular theater of 
war, the determination of well-groundedness may compare the 
bare allegation of service in that theater with the service 
personnel records in order to assess the credibility of such 
allegations.  See Samuels v. West, 11 Vet. App. 433, 436 
(1998) (where service connection claim for PTSD was based on 
asserted Vietnam service, but service department records 
showed veteran did not serve in Vietnam, his assertion of 
such service was "inherently incredible" and his claim was 
not well grounded).

Here, the veteran claims service in Saudi Arabia during the 
Gulf War.  While there is nothing incredible about his 
allegations per se, his DD-214 "affirmatively" reflects 
that he had no foreign service during his second period of 
active military duty.  See 38 C.F.R. § 3.317(c)(1) (1998).  
However, the DD-214 also reflects that his "last duty 
assignment and major command" was in fact in Saudi Arabia, 
but this does not clearly denote that he actually traveled to 
an assignment in Saudi Arabia and served there, especially 
since it was reported that he had had no foreign service for 
the period from May 1989 to March 1991.  See also service 
dental records for August 1990 and August 1990 immunization 
records.  Under these circumstances, a remand is warranted 
for the RO to obtain the veteran's service personnel records, 
and to obtain confirmation of Southwest Asia service by the 
service department.  38 C.F.R. § 19.9 (1998).

Also, it is unclear as to whether the veteran's complaints of 
fatigue, muscle pain, joint pain, continuous thirst, and a 
sleep disorder are attributable to known disease entities for 
which he has received a diagnosis.  Particularly, his current 
diagnoses include allergies (October 1997 VA alimentary 
appendages examination), without any specification as to what 
those allergies are, or any clear indication as to whether 
such allergies might encompass some or all of the 
aforementioned complaints.  Moreover, an October 1994 VA 
outpatient treatment record reflects a diagnosis of "rule 
out" sleep apnea in response to the veteran's complaints of, 
inter alia, day time somnolence, but there is no evidence 
that any medical personnel undertook to rule out this 
specific disorder.  The same may be said of a March 1992 VA 
mental health consultation record, which noted the veteran's 
reports regarding sleep and fatigue, and diagnosed "rule 
out" post-traumatic stress disorder.  Also, a March 1994 VA 
general examination report reflects that the veteran's 
reports of serving in Southwest Asia during the Gulf War, as 
well as his complaints of multiple joint pains, fatigue, 
drinking up to five gallons of water a day due to dry mouth, 
and other problems.  Although the examiner diagnosed those 
complaints as probably related to his irritable bowel 
syndrome and poor "functional/exercise capacity," with no 
evidence of environmental exposure with sequelae, the March 
1994 examination request worksheet reflects that the examiner 
did not have access to the claims file.  Additionally, 
February 1994 VA outpatient treatment notes reflect that the 
veteran was prescribed antihistamines at that time, which can 
cause dry mouth (and possibly concomitant continuous thirst) 
as side effects.  See, e.g., THE PHYSICIAN'S DESK REFERENCE 1692 
(1992) (Benadryl).  Likewise, no examiner has commented on 
whether the veteran's complaints are likely attributable to 
other causes, such as prescription drugs other than 
antihistamines, or tobacco use.  Thus, the RO should arrange 
for appropriate medical examinations to address the etiology 
of the veteran's complaints in light of the foregoing 
questions. 

Moreover, the record reflects a possible etiology of the 
veteran's complaints other than service in Southwest Asia 
during the Gulf War.  In particular, during the veteran's 
second period of active duty, in April 1990, a Dr. Cutting 
ordered a serum blood analysis for Lyme disease antibodies.  
The report of that analysis reflected Immunoglobulin G and 
Immunoglobulin M (IgG + IgM) findings of 9.0, with no 
antibody to B. Burgdorferi detected.  (B. Burgdorferi is the 
spirochete which causes Lyme disease.  J. Claude Bennet, 
M.D., and Fred Plum, M.D. CECIL TEXTBOOK OF MEDICINE, 1715 (20th 
ed. 1996).)  However, the report noted that the absence of 
such antibodies may not rule out Lyme disease, and the 
reference range given for IgG + IgM indicated that a findings 
from 9.0 to 11.9 on the ELISA index constitutes an 
"equivocal" result.  The report also indicated that, if the 
result of a total antibody test (IgG + IgM) was positive or 
equivocal, then the test for the presence of the IgM fraction 
should be performed.  The record does not contain any 
evidence that the test for the presence of the IgM fraction 
was ever performed.

In this regard, the Board notes the following:

Lyme disease is a tick-borne 
inflammatory disorder caused by a newly 
recognized spirochete, Borrelis 
burgdorferi.  Its clinical hallmark is 
an early expanding skin lesion, erythema 
chronicum migrans (ECM), which may be 
followed weeks to months later by 
neurologic, cardiac, or joint 
abnormalities.  Symptoms may refer to 
any one of these for systems alone or in 
combination. ...

The illness has been reported in 46 
states, as well as throughout Europe and 
Asia.  ...

Rare positive cultures are reported at 
all stages of the illness - from blood 
(early), secondary annular lesions, 
meningitic cerebrospinal fluid (CSF), 
heart, joint fluid, ligament, and even 
late skin lesion, acrodermatitis 
chronica atrophicans, that had been 
present for 10 years.  ...

In the clinical laboratory, 
characteristic immune abnormalities are 
found.  At disease onset (ECM), almost 
all patients have evidence of 
circulating immune complexes.  At that 
time, the finding of elevated serum 
immunoglobulin (IgM) levels and 
cryoglobulins containing IgM predict 
subsequent nervous system, heart, or 
joint involvement.  ... Later in the 
illness, when arthritis is present, 
serum IgM levels are more often normal. 
...

Clinical Characteristics ... Early 
Manifestations.  ECM ... begins as a red 
macule or papule at the site [of] the 
tick vector .... As the area of redness 
expands ... there is usually a partial 
clearing[.] ... Variations may occur. ...The 
thigh, groin, and axilla are 
particularly common sites.  The lesion 
...is easily missed if out of sight.

Within days of onset of ECM, one half of 
U.S. patients develop multiple annular 
secondary lesions. ... [T]hey are not 
associated with the sites of previous 
tick bites.  Individual lesions may come 
and go, and their borders sometimes 
merge.  ...

Skin involvement is often accompanied by 
musculoskeletal flu-like symptoms - 
malaise and fatigue, headache, fever, 
and chills, myalgia and arthralgia.  
Even without ECM, this syndrome in 
summer, in an endemic area for Lyme 
disease, is grounds [sic] for treatment.  
Some patients have irritation or mild 
encephalopathy - for example, episodic 
attacks of excruciating headache and 
neck pain, stiffness, or pressure - but 
typically lasting only for hours at this 
stage of the illness and without CSF 
pleocytosis or objective neurologic 
deficit.  Except for fatigue and 
lethargy, which are often constant, the 
early signs and symptoms are typically 
intermittent and changing.  ... The pain 
tends to affect only one or two sites at 
a time and to last a few hours to 
several days in a given location.  The 
various associated symptoms may occur 
several days before ECM (or without it) 
and last for months (especially fatigue 
and lethargy) after skin lesions have 
disappeared.  

[Later manifestations include sensory 
radiculoneuritis and other neurologic 
symptoms] in various combinations.  ... 
Neurologic abnormalities typically last 
for months but usually resolve 
completely.  ...

From weeks to as long as two years after 
the onset of illness, about 60 percent 
of patients develop frank arthritis, 
usually characterized by intermittent 
attacks of asymmetric joint swelling and 
pain primarily in large joints, 
especially the knee, one or two joints 
at a time.  ... Attacks ... generally last 
from weeks to months, typically recur 
for several years, decreasing in 
frequency with time.  Fatigue is common 
with active joint involvement, but fever 
or other systemic symptoms at this stage 
are unusual.  ...

Other late findings (years) associated 
with this infection include a chronic 
skin lesion - acrodermatitis chronica 
atrophicans ... Mild memory impairment, 
subtle mood changes, and chronic fatigue 
states may also occur.  

CECIL TEXTBOOK OF MEDICINE, supra at pp. 1715-17; see also id. at 
1718-20.  Another medical treatise notes that, during the 
early stages of Lyme disease infection, less common 
manifestations of the disease include a sore throat and 
nonproductive cough.  1 Anthony S. Fauci, M.D. et. al., 
HARRISON'S PRINCIPLES OF INTERNAL MEDICINE, 1042 (14th ed. 1998).  
Also, months or years after the onset of illness, during the 
late stage of the infection, patients may develop "chronic" 
neurologic involvement, although that is less common than 
arthritis symptoms.  Id. at 1043.  The most common form of 
"chronic" central nervous system involvement is subtle 
encephalopathy affecting memory, mood, or sleep and often 
accompanied by axonal polyneuropathy manifested as either 
distal paresthesia or spinal radicular pain.  Id.; see id. at 
1042-44. 

Here, whether the existence of Lyme disease in the veteran 
would account for at least some of the complaints that he 
attributes to Gulf War undiagnosed illness is not clear, but 
such a possibility is raised by the evidence.  In particular, 
service medical records for his first period of active duty 
include a series of reports, beginning in June 1984 (summer), 
in which the veteran complained of a rash.  Service medical 
records dated in October 1984 and April 1985 reflect 
complaints of blisters, which the April 1985 record described 
as lesions over the entire body, with onset in Korea.  
Subsequently prepared reports show that he thereafter 
continued to have problems with a rash.  Meanwhile, in 
September 1984, three months after the first complaints of 
rash, the veteran had reported for treatment with complaints 
of leg pain, without knowing what caused the pain, and 
without a history of injury.  Physical examination revealed 
pain on motion.  The diagnosis was a pulled left "hamstring 
muscle."  A March 1986 treatment record reflects complaints 
of pain in his calf, not due to trauma, as well as a rash, 
generalized muscle cramps, weakness, being tired all of the 
time, and possible chills.  On physical examination, the 
veteran's tonsils were swollen; diagnosis was deferred.  Also 
during the aforementioned period, in November 1984, the 
veteran reported for treatment of a sore throat and "flu."

During the veteran's second period of active duty, he 
received the equivocal serum analysis for Lyme disease on 
April 10, 1990, per Dr. Cutting's request.  Later in April 
1990, he reported for treatment, with complaints of rash on 
his lower abdomen, groin area, and inner thighs, of one 
year's duration, getting worse.  The diagnostic impression - 
not Dr. Cutting - was chronic, mild folliculitis.  There is 
no evidence that the serum analysis was reviewed in making a 
clinical assessment.  A June 1990 service treatment record 
reflects the first recorded complaints of headaches and 
diarrhea (prior to either the veteran's claimed Southwest 
Asia service or the family problems which occurred during 
that time period, and which led to his discharge).  The 
examiner entered an assessment of an upper respiratory 
infection.  Ensuing service medical records reflect similar 
complaints, as well as complaints of numbness in the arms; 
findings including muscle spasm in the cervical spine; and 
diagnoses including upper respiratory infection.  The veteran 
has complained of continuity of such symptoms since service. 

The timing and sequence of the aforementioned events suggest 
that the veteran might have incurred Lyme disease; that the 
disease was not recognized 

at that time due to the difficulty of diagnosis; and that the 
veteran continued to manifest symptomatology characteristic 
of Lyme disease during his second period of active duty, as 
apparently suspected (but not confirmed) by Dr. Cutting.  The 
record also indicates that the veteran might manifest Lyme 
disease symptomatology currently, as shown by his present 
service-connected headaches; the complaints and findings of 
intermittent neck pain and stiffness (see, e.g., September 
29, 1993 VA outpatient treatment records); complaints and 
findings of multiple joint and muscle pain (see, e.g., March 
1994 VA general examination report, and the July 5, 1994 VA 
outpatient finding of difficulty ambulating); complaints of 
fatigue, sleeping problems, mood changes, and memory problems 
(see, e.g., September 1994 VA mental health clinic outpatient 
notes); complaints of occasional peripheral tingling, 
difficulty grasping with his right hand, and other possible 
neurologic deficit or joint problems (see, e.g., November 
1993 and February 17, 1994 VA outpatient records and August 
1995 VA intestinal examination report, reflecting findings of 
paresthesia of the feet and complaints of bladder and bowel 
problems); and evidence of occasional outbreaks of skin 
problems (see, e.g., March 1994 VA general examination report 
and August 20, 1995 VA outpatient treatment note of a rash).  
Under the circumstances of this case, the examiner on remand 
should consider whether there exists any identifiable 
pathology to account for any of the complained-of symptoms, 
including the possible existence of Lyme disease.  

Prior to the requested examinations, certain VA treatment 
records, which are mentioned in the record but are not in the 
file, need to be obtained, as indicated in the indented 
remand instruction paragraphs below.  38 C.F.R. § 3.159 
(1998).

This case is REMANDED for the following actions: 

1.  The RO should take reasonable steps 
to obtain the veteran's service 
personnel records in an effort to verify 
his claimed service in Southwest Asia 
during the Gulf War.  The service 
department should be asked to verify 
such service.  All materials obtained 
should 

be associated with the file.  (If the 
service department affirmatively states 
that the veteran did not serve in the 
Southwest Asia theater of operations 
during the Persian Gulf War, the RO 
should ignore paragraphs 2 through 5 
below and proceed to the instruction in 
paragraph 6 below.)

2.  The RO should take reasonable steps 
to obtain the following medical 
evidence:  VA outpatient treatment 
records from the VA Medical Center 
(VAMC) in Huntington, West Virginia 
(VAMC Huntington) dated from April 1991 
to October 1991 and June 1996 to date 
(mentioned in the veteran's January 1993 
claim, and indicated in the June 1996 VA 
general examination report).  The RO 
should also ask VAMC Huntington for 
copies of records for any outpatient 
mental health treatment the veteran 
received in October or November 1995 
(mentioned in the November 1995 
statement in support of claim).  All 
materials obtained should be associated 
with the file. 

3.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine the nature and etiology of his 
complaints of fatigue, muscle pain, 
joint pain, continuous thirst, and a 
sleep disorder, which he claims are due 
to service in Southwest Asia during the 
Gulf War.  The examiner should review 
the claims file and a copy of this 
remand (particularly its recitation of 
the veteran's medical history and the 
quotations from medical authority), 
elicit all symptoms from the veteran, 
examine the veteran, conduct all 
indicated testing, and render all 
pertinent diagnoses.  The 

examiner should consider that symptom-
based "diagnoses," including, but not 
limited to, myalgia, arthralgia, 
headache, excessive thirst, and sleep 
disorder, are not considered as 
diagnosed conditions for compensation 
and pension purposes.  The examiner 
should comment on the frequency, 
duration, and severity of all 
complaints, and state what precipitates 
and what relieves them.  For each 
diagnosis the examiner should state 
which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If 
further specialist examinations are 
indicated, the examiner should so state.  
The examiner should consider that the 
veteran's present diagnoses include 
allergies (October 1997 VA alimentary 
appendages examination), without any 
specification as to what those allergies 
are, or any clear indication as to 
whether such allergies might encompass 
some of the veteran's complaints.  The 
examiner should, if feasible, address 
whether the veteran has (a) Lyme disease 
in light of the veteran's complaints of 
headaches, neck stiffness, muscle and 
joint pain, skin rashes, intermittent 
fever, and sleeping difficulties, as 
well as the April 1990 "equivocal" 
serum test results for Lyme disease 
(IgG+IgM of 9.0), and the pertinent 
history set forth in the body of this 
remand, supra; (b) sleep apnea in light 
of the veteran's complaints of, inter 
alia, day time somnolence, and tentative 
October 1994 VA outpatient diagnosis of 
sleep apnea; or (c) post-traumatic 
stress disorder (PTSD), in light of the 
veteran's complaints of sleep problems, 
and the tentative diagnosis of PTSD on 
the March 1992 VA mental health 
consultation report.  If 

it is not feasible to state whether the 
veteran has any of these disorders, the 
examiner should explain why.  The 
examiner should state whether it is at 
least as likely as not that the 
veteran's complaints of continuous 
thirst and dry mouth are attributable to 
his use of antihistamines or other 
drugs, see, e.g., February 1994 VA 
outpatient treatment records, and 
comment on the medical probabilities as 
to whether any of the veteran's 
complaints are attributable to 
prescription drugs.  The examiner should 
state whether it is at least as likely 
as not that the veteran has an 
"undiagnosed illness," defined as a 
disability with signs and symptoms 
which, by history, physical examination, 
and diagnostic tests cannot be 
attributed to a known diagnosis.  
38 C.F.R. § 3.317 (1998).  

4.  Thereafter, the RO should consider 
whether any development is warranted, 
such as examinations by specialists that 
might be indicated by the above-
requested examination report.  If any 
specialist examination is required, each 
specialist should be provided with the 
claims file, including the report of the 
aforementioned examination, with 
specifications as to which symptom(s), 
abnormal finding(s), or abnormal 
laboratory test(s) have not been 
attributed to a known clinical 
diagnosis.  Each specialist should be 
asked to determine which of these, if 
any, can be attributed in this veteran 
to a known clinical diagnosis; and 
which, if any, cannot be so attributed.  

5.  Thereafter, if applicable, the RO 
should consider whether any additional 
or supplemental examination report is 
required in order to reconcile the 
reports of the examinations sought 
above. 

6.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claims of entitlement to service 
connection for fatigue, muscle pain, 
joint pain, continuous thirst, and a 
sleep disorder, all claimed as 
undiagnosed illness.  In so doing, the 
RO should address the issue of whether 
his claims are well grounded under 
38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, and in particular, whether the 
served in the Southwest Asia theater 
during the Persian Gulf War.  If any 
benefit sought is denied, a supplemental 
statement of the case should be issued 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 24 -


- 20 -


